DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 248, 252.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma in US Patent 7412985.
Regarding Claim 1, Ma teaches an umbrella comprising: a canopy (26); a pole extending along a longitudinal axis and having an upper portion (38) coupled with the canopy and a lower portion (34) rotatably coupled with the upper portion; a rotation and locking assembly (50) configured to rotate the upper portion of the pole, the rotation and locking assembly comprising: a shaft (122) having a lower end fixed to the lower portion of the pole and an upper end disposed above the lower portion of the pole; a first locking member (170) disposed above the lower portion of the pole and coupled with the upper end of the shaft; a second locking member (110) disposed above the lower portion of the pole adjacent to the first locking member, the second locking member configured to engage the first locking member; and a hand grip (94) disposed around the upper portion of the pole and engaged with the second locking member, the hand grip having a first position (Fig. 2) along the longitudinal axis of the pole in which the second locking member is engaged with the first locking member and a second position (Fig. 4) along the longitudinal axis of the pole spaced apart from the first position in which the second locking member is disengaged from the first locking member.
Regarding Claim 2, Ma teaches a drive ring (the inner surface of 94 at 110) disposed around a pole portion above the lower pole portion, the drive ring being moveable along the longitudinal axis of the pole by movement of the hand grip.
Regarding Claim 6, Ma teaches that the first locking member comprises a central recess disposed around the upper end of the shaft and an outer surface comprising a plurality of splines disposed thereon (see Fig. 3).
Regarding Claim 7, Ma teaches (see Column 9, lines 55-60) that the first locking member comprises a tapered lower end.
Regarding Claim 8, Ma teaches that the second locking member comprises a central passage disposed around the shaft and an upper recess comprising a plurality of splines disposed on an inner surface thereof (see Fig. 3).
Regarding Claim 12, Ma teaches an umbrella comprising: a canopy (26); a pole extending along a longitudinal axis and having a rotatable portion (38) coupled with the canopy and a lower portion (34), the rotatable portion being rotatably coupled with the lower portion at a connection location (162) where a lower end of the rotatable portion is disposed within an upper end of the lower portion; a rotation assembly (50) configured to rotate the rotatable portion of the pole, the rotation assembly comprising a hand grip (94) and a drive ring (the inner surface of 94 at 110) disposed around the rotatable portion of the pole, the hand grip applying torque to the drive ring and thereby to the rotatable portion of the pole; and a locking assembly comprising a first locking member (170) and a second locking member (110) disengageable from the first locking member, the first locking member and the second locking member being disposed above the connection location.
Regarding Claim 13, Ma teaches that the first locking member is disposed above the lower portion of the pole and is coupled with a shaft (122), the second locking member is disposed above the lower portion of the pole adjacent to the first locking member, the second locking member configured to engage the first locking member.
Regarding Claim 14, Ma teaches that the shaft has a lower end fixed to the lower portion of the pole (at 170) and an upper end disposed above the lower portion of the pole.
Regarding Claim 15, Ma teaches that the hand grip is coupled with the second locking member to move the second locking member away from the first locking member to facilitate rotation of the rotatable portion of the pole.
Regarding Claim 16, Ma teaches an umbrella comprising: a canopy (26); a pole extending along a longitudinal axis and having a rotatable portion (38) coupled with the canopy and a lower portion (34) to which the rotatable portion is rotatably coupled at a connection location (162), wherein a lower end of the rotatable portion is disposed within an upper end of the lower portion; a rotation assembly (50) configured to rotate the rotatable portion of the pole, the rotation assembly comprising a hand grip (94) and a drive ring (the inner surface of 94 at 110) disposed around the rotatable portion of the pole, the hand grip applying torque to the drive ring and thereby to the rotatable portion of the pole; wherein the hand grip and the drive ring are configured to move along the longitudinal axis of the pole to disengage a locking assembly to permit rotation of the rotatable portion of the pole relative to the lower portion of the pole.
Regarding Claim 17, Ma teaches that the locking assembly comprising a first locking member (170) and a second locking member (110) disengageable from the first locking member, the first locking member and the second locking member being disposed above the connection location.
Regarding Claim 18, Ma teaches that first locking member is disposed above the lower portion of the pole and is coupled with a shaft (122), the second locking member is disposed above the lower portion of the pole adjacent to the first locking member, the second locking member configured to engage the first locking member.
Regarding Claim 19, Ma teaches that the shaft has a lower end fixed to the lower portion of the pole (at 170) and an upper end disposed above the lower portion of the pole.
Regarding Claim 20, Ma teaches that the hand grip is coupled with the second locking member to move the second locking member away from the first locking member to facilitate rotation of the rotatable portion of the pole.
Allowable Subject Matter
Claims 3-5 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xie, Ma ‘953, and Tung teach rotatable and tiltable umbrellas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636